Citation Nr: 0824375	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  02-13 584	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease (PUD).

2.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

3.  Entitlement to service connection for rheumatoid 
arthritis, to include of the lumbar spine and both knees.

4.  Entitlement to service connection for bilateral 
cataracts.

5.  Entitlement to service connection for left ear hearing 
loss.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of 
abdominal injury (to include surgery).


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who had recognized service with 
the Philippine Scouts from June 1946 to May 1949.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the Manila, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2002, the veteran requested a Travel Board hearing.  He 
withdrew such request in December 2002.  In October 2003, and 
in August 2005, the case was remanded for further 
development.


FINDINGS OF FACT

1.  PUD was not manifested in service or in the veteran's 
first postservice year, and a preponderance of the evidence 
is against a finding that any current PUD is related to his 
active service.

2.  PTB was not manifested in service or within 3 years 
thereafter, and a preponderance of the evidence is against a 
finding that any current PTB is related to the veteran's 
active service.

3.  Chronic disability of the lumbar spine or knees was not 
manifested in service; arthritis of the lumbar spine or knees 
was not manifested in the first postservice year; and a 
preponderance of the evidence is against a finding that any 
current arthritis of the lumbar spine and/or knees is related 
to the veteran's active service.

4.  Cataracts of either eye were not manifested in service; 
and a preponderance of the evidence is against a finding that 
any current bilateral cataracts are related to the veteran's 
active service.

5.  A left ear hearing loss disability was not manifested in 
service; left ear sensorineural hearing loss was not 
manifested in the first postservice year; and a preponderance 
of the evidence is against a finding that any current left 
ear hearing loss is related to the veteran's active service.
6.  An August 1995 rating decision denied service connection 
for residuals of abdominal injury (to include surgery) 
essentially based on a finding that such disability was not 
manifested in, or shown to be related to, his service.

7.  Competent evidence received since the August 1995 
decision does not suggest that any current abdominal 
disability is related to an abdominal injury in service; does 
not bear directly and substantially upon the matter of 
service connection for residuals of abdominal injury; and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Service connection for PUD is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.07, 3.309 (2007).

2.  Service connection for PTB is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.07, 3.309 (2007).

3.  Service connection for rheumatoid arthritis, to include 
of the lumbar spine and both knees, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.07, 3.309 (2007).

4.  Service connection for bilateral cataracts is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

5.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.07, 3.309 
(2007).

6.  New and material evidence has not been received, and the 
claim of service connection for residuals of abdominal injury 
(to include surgery) may not be reopened.  38 U.S.C.A. 
§§ 5108, 71054 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) 
(effective for claims to reopen filed prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Pursuant to the October 2003 Board remand) letters in May 
2004 and in September 2005 provided the veteran VCAA notice, 
including of what was necessary to establish the claims of 
service connection and to reopen (compliant with Kent v. 
Nicholson, 20 Vet. App. 1; see p. 3 September 2005 letter), 
and of his and VA's responsibilities in claims development.  
The January 2002 rating decisions and a July 2002 statement 
of the case (SOC) as well as March 2005 and March 2008 
supplemental SOCs explained what the evidence showed and why 
the claims were denied, and provided the text of applicable 
regulations, including the regulations implementing the VCAA.  
The March 2008 SSOC readjudicated the matters after full 
notice was given and the veteran had opportunity to respond, 
curing any notice timing defect.  Given that the claims are 
being denied, notice regarding disability ratings and 
effective dates of awards is moot, and any defect as to such 
notice is nonprejudicial.  

The veteran's service medical records (SMRs) are unavailable 
(which will be discussed in greater detail below).  Pertinent 
postservice treatment records have been secured.  Notably, 
per the Board remands, the RO was to secure medical records 
from Dr. F.A., the RO attempted to obtain such records; no 
response was received (the veteran was so advised).  He has 
not identified any pertinent records that remain outstanding.  
The Board has also considered whether a VA examination or 
medical opinion is necessary.  Because there is no competent 
evidence suggesting that the veteran's disabilities might be 
related to his service, a VA examination or medical opinion 
is not necessary.  See 38 C.F.R. § 3.159 (c)(4).  Also, in a 
claim to reopen the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The VCAA left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
before the duty to assist provisions of the VCAA are fully 
applicable to the claim.  See Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Board finds that VA has met its 
assistance obligations in this case.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.
Service connection:

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If PUD, 
PTB, arthritis, or sensorineural hearing loss (as chronic 
organic disease of the nervous system) are manifested to a 
compensable degree within a specified postservice period (3 
years for PTB, 1 year for the other diseases), they may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

As the veteran's service records are unavailable VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  The veteran has not identified any other records 
other than the records which are unavailable; so there are no 
alternate sources from which medical records can be sought. 

It is not in dispute that the veteran has the disabilities 
for which service connection is sought.  Postservice medical 
records show diagnoses of such disabilities.  A July 2000 
medical certificate from Dr. F.B.A., Jr. notes that the 
veteran had been a regular patient of his since July 1962.  
Dr. A. indicated that the veteran was seen for recurrent knee 
joint pains, chronic cough, afternoon fever, epigastric pain.  
He also stated that from 1998, the veteran was seen for 
blurring of vision, and deafness in the left ear.  However, 
there is no competent evidence that such disabilities were 
manifested in service.  Accordingly, service connection for 
the disabilities on the basis that they became manifest in 
service and persisted is not warranted.  Furthermore, as 
there is no evidence that PUD, arthritis, or left ear 
sensorineural hearing loss was manifested in the first 
postservice year, or that PTB was manifested in the first 
three postservice years service connection for such 
disabilities on a presumptive basis (as chronic diseases 
under 38 U.S.C.A. § 1112) is also not warranted.

The veteran may still establish service connection for the 
disabilities by affirmatively showing with competent 
(medical) evidence that they are related to (were incurred in 
or aggravated by) his service.  The record does not include 
any such evidence.  The competent (medical) evidence (private 
medical certificates and records from 2000-2006) provides no 
support for the veteran's allegations that the claimed 
disabilities are related to his service; it does not include 
a medical opinion to that effect.  There is no competent 
evidence that PUD, PTB or arthritis was manifested prior to 
July 3, 1962; and no competent evidence that bilateral 
cataracts and left ear hearing loss were manifested prior to 
1998.  Such a lengthy time interval between service and the 
initial postservice clinical manifestation of the 
disabilities for which service connection is sought (some 13 
years for PUD, PTB and arthritis; and 46 years for bilateral 
cataracts and left ear hearing) is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  Because the 
veteran and his comrades are laypersons, their 
statement/affidavits that the veteran's claimed disabilities 
are related to his service are not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The preponderance of the evidence is against these claims.  
Accordingly, they must be denied.



New and material evidence:

An August 1995 rating decision denied service connection for 
residuals of an abdominal injury (to include surgery) 
essentially on the basis that such disability was not shown 
to have been manifested in service, or to be related to the 
veteran's service.  The veteran was notified of the August 
rating decision and of his appellate rights.  He filed a 
timely notice of disagreement with that decision; however, he 
did not file a timely substantive appeal after a SOC was 
issued, and the August 1995 rating decision became final.  
38 U.S.C.A. § 7105.  [Notably, the veteran had previously, in 
1985, initiated a claim of service connection for hernia; he 
did not respond when asked to provide more information at the 
time, and the claim lapsed.]

In correspondence received in February 2000, the veteran 
again sought service connection for residuals of an abdominal 
injury to include surgery.

The August 1995 rating decision is final based on the 
evidence of record at the time of the decision, and may not 
be reopened or allowed based on such evidence.  38 U.S.C.A. 
§ 7105.  However, governing law provides that if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

"New and material" evidence means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  [An amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Here, the petition to reopen was filed 
before that date (in December 2000).  Hence, the new 
38 C.F.R. § 3.156(a) does not apply.]  

As the claim was previously denied because there was no 
evidence that such disability was manifest in service or 
related to the veteran's service, for evidence received to be 
new and material, it must bear directly and substantially 
upon this specific matter, i.e., it must tend to show that 
the veteran sustained a residual disability-causing abdominal 
injury in service, and that current claimed disability is 
related to such injury.

The evidence of record at the time of the August 1995 rating 
decision essentially included statements from the veteran, a 
service record, and a certification from NPRC which noted 
that the veteran's service records were possibly fire-
related.

Evidence received since the August 1995 rating decision 
consists of:  May 2000 letter from Dr. R.A.P. which narrates 
that the veteran underwent surgery while in the service due 
to abdominal injury; June 2006 and February 2008 medical 
summaries from Dr. R.S.G. which show an inguinal incisional 
scar extending to the lower abdominal area and notes under 
the past medical history that the veteran underwent a 
herniorrhapy in 1949 at Ft. McKinley 10th General Hospital; a 
request from the RO to search for clinical records from Ft. 
McKinley; a response from NPRC noting no records found; and 
statements from the veteran. 

The records and statements submitted since August 1995 are 
new to the extent that they were not previously of record and 
considered by the RO in August 1995.  However, there is no 
evidence that the residuals of the veteran's abdominal injury 
to include surgery are related to service (as noted, the 
Service Department responded that no clinical records for the 
veteran's alleged surgery were found).  Consequently, they do 
not bear directly on the matter at hand, and are not so 
significant that they must be considered to decide fairly the 
merits of the claim of service connection to residuals of an 
abdominal injury (to include surgery).  Hence; they are not 
material evidence.  

No item of evidence received since the August 1995 decision 
is evidence that shows (or tends to show) that the veteran 
sustained an abdominal injury productive of chronic residual 
disability in service, or is competent evidence that shows 
(or tends to show) that any current disability might be a 
residual of such injury.   Consequently, the Board must find 
that the additional evidence received August 1995 does not 
bear directly and substantially upon the matter of service 
connection for residuals of an abdominal injury, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the additional 
evidence received since the August 1995 rating decision in 
this matter is not new and material, and the claim may not be 
reopened.


ORDER

Service connection for PUD is denied.

Service connection for PTB is denied.

Service connection for rheumatoid arthritis to include of the 
lumbar spine and both knees is denied.

Service connection for bilateral cataracts is denied.

Service connection for left ear deafness is denied.

The appeal to reopen a claim of service connection for 
residuals of an abdominal injury (to include surgery) is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


